MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order dismissing an appeal of an immigration judge’s order finding petitioner ineligible for cancellation of removal.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner has not met his burden of establishing that he is eligible for relief from removal because he has not demonstrated that he conviction under California Health & Safety Code § 11360(a) was not related to a controlled substance, nor has he demonstrated he qualifies for a waiver under 8 U.S.C. § 1182(h). See 8 C.F.R. § 1240.8(d) (alien bears the burden of establishing that he or she is eligible for any requested benefit or privilege). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.